IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Capital Taxi, LLC,                   :
                     Appellant       :
                                     :
            v.                       : No. 2234 C.D. 2015
                                     : Submitted: October 20, 2016
The Philadelphia Parking Authority   :


BEFORE:     HONORABLE MARY HANNAH LEAVITT, President Judge
            HONORABLE P. KEVIN BROBSON, Judge
            HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
SENIOR JUDGE PELLEGRINI                            FILED: November 14, 2016


            Capital Taxi, LLC (Capital) appeals an order of the Court of Common
Pleas of Philadelphia County (trial court) affirming the Philadelphia Parking
Authority Taxicab and Limousine Division’s (Hearing Officer’s) order sustaining
the Philadelphia Parking Authority’s (Authority) issuance of owner citation T-
17257 (Citation), “incomplete communication system,” in violation of 52 Pa. Code
§ 1017.24 and imposing a penalty of $350.00 against Capital. We affirm.


            While this case involves a different citation and different owner, the
underlying facts are the same and the issues are identical to those we resolved in
Seedjam, Inc. v. Philadelphia Parking Authority (Pa. Cmwlth., No. 2233 C.D.
2015, filed November 14, 2016), where we held that the General Assembly was
constitutionally permitted to provide the Authority with limited discretion to
implement fines for violations of its regulations and 52 Pa. Code § 1017.24
requires a medallion taxicab to include a functioning GPS attached to its meter
system. For the same reasons set forth in that opinion, we affirm.



                                      ____________________________________
                                      DAN PELLEGRINI, Senior Judge




                                         2
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Capital Taxi, LLC,                    :
                     Appellant        :
                                      :
             v.                       : No. 2234 C.D. 2015
                                      :
The Philadelphia Parking Authority    :




                                     ORDER


             AND NOW, this 14th day of November, 2016, it is hereby ordered
that the Court of Common Pleas of Philadelphia County’s order dated October 2,
2015, is affirmed.



                                      ____________________________________
                                      DAN PELLEGRINI, Senior Judge